

Exhibit 10.11
FISCAL YEAR 2014 EXECUTIVE OFFICER BASE SALARIES
The Company’s executive officers are scheduled to receive the following annual
base salaries for the fiscal year ending June 30, 2014 in their current
positions:
 
Name/Title
 
FY2014
Salary
 
David L. Martin
President and Chief Executive Officer
 
 


$540,000


 
Laurence L. Betterley
Chief Financial Officer
 
 


$330,723


 
Robert J. Thatcher
Executive Vice President
 
 


$318,347


 
Paul Koehn
Senior Vice President of Quality and Operations
 
 


$303,188


 
Kevin Kenny
Executive Vice President of Sales and Marketing
 
 


$297,413


 
James E. Flaherty
Chief Administrative Officer and Secretary
 
 


$295,250


 













